Filed 11/17/21 In re E.M. CA2/4
          NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
     California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(a). This
  opinion has not been certified for publication or ordered published for purposes of rule 8.1115(a).


    IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
               SECOND APPELLATE DISTRICT
                      DIVISION FOUR

 In re E.M et al., Persons                                   B309525
 Coming Under the Juvenile
 Court Law.
 LOS ANGELES COUNTY                                          Los Angeles County
 DEPARTMENT OF                                               Super. Ct. No.
 CHILDREN AND FAMILY                                         20CCJP04752
 SERVICES,
      Plaintiff and Respondent,
      v.
 N.M. and S.W.,
      Defendants and Appellants.

      APPEAL from an order of the Superior Court of
Los Angeles County, Julie F. Blackshaw, Judge. Conditionally
reversed and remanded in part; dismissed in part.
      Pamela Deavours, under appointment by the Court of
Appeal, for Defendant and Appellant N.M.
      Lori Siegal, under appointment by the Court of Appeal, for
Defendant and Appellant S.W.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, William D. Thetford, Principal Deputy
County Counsel, for Plaintiff and Respondent.
                       INTRODUCTION

      This case arises out of dependency proceedings concerning
L.M. (mother),1 and her two children, E.M. and L.W. In the
underlying proceedings, the juvenile court exercised jurisdiction
over the children under Welfare and Institutions Code 2 section
300, subdivisions (a) and (b) and ordered mother and the
children’s respective fathers, N.M. and S.W., to participate in
services.
      On appeal, N.M., E.M.’s father, contends only that the
Department of Children and Family Services (Department) failed
to comply with the inquiry and notice provisions of the Indian
Child Welfare Act (ICWA), 25 U.S.C. § 1901 et seq. N.M.
therefore seeks remand with directions for the Department to
perform further inquiry in compliance with section 224.2,
subdivision (e). The Department concedes it did not conduct an
adequate inquiry and thus the matter must be remanded to the
juvenile court for further ICWA inquiry and notice. For the
reasons stated below, we agree and conditionally reverse the
court’s disposition orders and remand the matter to the juvenile
court so they may comply with ICWA requirements.
      Separately, S.W., L.W.’s father, challenges the portion of
the dispositional order requiring him to participate in services.
The Department contends S.W.’s appeal is moot. We agree and
dismiss his appeal.



1    Mother is not a party to this appeal.

2    All further undesignated statutory references are to the
Welfare and Institutions Code.




                                2
                        BACKGROUND

      In August 2020, mother and her partner, A.S., engaged in a
domestic violence incident in E.M.’s presence. E.M. was knocked
down during the incident. L.W. was not present at the time. L.W.
lived with S.W. pursuant to a family law court order. During its
investigation, the Department discovered mother had engaged in
a separate domestic violence incident with S.W. in March 2020.
The police found mother was the aggressor in that incident.
      In September 2020, the Department filed a petition on the
children’s behalf under section 300, subdivisions (a) and (b). The
petition alleged the children were at substantial risk of serious
physical harm due to mother’s domestic violence incidents with
A.S. and with S.W., and mother’s failure to protect the children
by allowing A.S. to have unlimited access to them.3 The ICWA-
010 forms attached to the petition indicated mother denied any
knowledge of Indian ancestry.
      While the detention report also indicated mother denied
any known Indian ancestry, at the September 2020 detention
hearing mother claimed her maternal grandmother might have
Indian ancestry. She claimed her father would have more
information. Consequently, the juvenile court ordered the
Department to interview mother and maternal grandfather about
possible maternal Indian ancestry. The juvenile court also
ordered the Department to notice the Bureau of Indian Affairs.


3     Initially, the petition also asserted one count against S.W.
alleging he failed to protect L.W. from mother by allowing her to
have unlimited access to L.W. even though he knew or reasonably
should have known mother's history of drug abuse. The
Department, however, subsequently dismissed that count.




                                3
       The juvenile court subsequently issued orders authorizing
the Department to detain E.M. and L.W. from mother, and to
detain E.M. from N.M. The juvenile court found L.W.’s detention
from S.W. was not necessary.
       At the December 2020 adjudication hearing, the juvenile
court sustained the counts against mother and declared the
children dependents of the court. The juvenile court found both
fathers were “non-offending” because the counts in the petition
related only to mother’s conduct. The juvenile court removed both
children from mother’s custody. E.M. was also removed from
N.M. and placed with her paternal aunt. L.W. was released to
S.W. Over S.W.’s objections, the juvenile court ordered him to
complete a case plan consisting of drug testing, a parenting
program, participation in family preservation services, and
individual counseling. At the same hearing, the juvenile court
also found ICWA did not apply.
       During the pendency of this appeal, the Department filed a
status review report in preparation for the six-month status
review hearing. The Department reported S.W. successfully
completed all court-ordered drug testing, a parenting class,
family preservation services, and individual counseling.
Subsequently, at the status review hearing held in June 2021,
the juvenile court terminated jurisdiction for L.W. and awarded
S.W. sole legal and physical custody.4


4      On our own motion, we take judicial notice of juvenile court
minute orders from two June 2021 hearings post-dating the
notice of the appeal. (Evid. Code, §§ 459, subd. (a) [reviewing
court may take judicial notice of any matter specified in Evid.
Code, § 452], 452, subd. (d)(1) [judicial notice may be taken of
“[r]ecords of any court of this state”].)




                                 4
                         DISCUSSION

I.    ICWA

      As stated above, N.M. argues the Department failed to
satisfy its inquiry obligations under ICWA by failing to interview
maternal grandfather in compliance with section 224.2,
subdivision (e). He therefore asks us to remand with directions
for the Department to perform further inquiry into mother’s
potential Indian heritage.
      The Department acknowledges the record does not contain
evidence of its communication with maternal grandfather, ICWA
notice return receipts, or responses from the noticed tribes. It
therefore concedes it failed to fully comply with the requirements
of ICWA. Consequently, the Department agrees we should order
a limited remand to the juvenile court so the Department may
conduct proper inquiry and notice under ICWA with respect to
mother. Having reviewed the record, we agree with the parties.

II.   Challenge to the Court-Ordered Case Plan

      “An appellate court will not review questions which are
moot and only of academic importance, nor will it determine
abstract questions of law at the request of a party who shows no
substantial rights can be affected by the decision either way.
[Citation.] An appeal becomes moot when, through no fault of the
respondent, the occurrence of an event renders it impossible for
the appellate court to grant the appellant effective relief.
[Citations.]” (In re Esperanza C. (2008) 165 Cal.App.4th 1042,
1054-1055.) “[T]he case ‘is not moot if the purported error is of




                                5
such magnitude as to infect the outcome of [subsequent
proceedings] or where the alleged defect undermines the juvenile
court’s initial jurisdictional finding. Consequently the question of
mootness must be decided on a case-by-case basis.’ [Citation.]” (In
re Joshua C. (1994) 24 Cal.App.4th 1544, 1547, emphasis
omitted.) “Courts also have discretion to resolve appeals that are
technically moot if they present important questions affecting the
public interest that are capable of repetition yet evade review.
[Citation.]” (In re J.P. (2017) 14 Cal.App.5th 616, 623.) An appeal
that has been rendered moot is subject to dismissal. (In re Jessica
K. (2000) 79 Cal.App.4th 1313, 1315-1316.)
       As stated above, S.W. was a non-offending parent as his
actions were not the basis for any of the sustained allegations in
the petition. Additionally, S.W. completed his case plan and the
juvenile court terminated jurisdiction over L.W. The order
terminating jurisdiction was in favor of S.W. and does not form
the basis of any adverse custody ruling. (In re N.S. (2016) 245
Cal.App.4th 53, 61.) S.W. has not shown, and we cannot
ascertain, how the issuance of the court-ordered case plan in and
of itself would prejudice him, and therefore how reversal of the
portion of the disposition order requiring him to participate in
services would provide him with any effective relief. Additionally,
the juvenile court custody order granting S.W. full legal and
physical custody does not affect his rights. (See In re Briana V.
(2015) 236 Cal.App.4th 297, 309 [termination of dependency
jurisdiction does not necessarily moot appeal if challenged finding
could have consequences for appellant beyond jurisdiction]; see
also In re E.T. (2013) 217 Cal.App.4th 426, 436 [“‘“[a]n issue is
not moot if the purported error infects the outcome of subsequent
proceedings.”’ [Citation.]”]; In re J.K. (2009) 174 Cal.App.4th




                                 6
1426, 1431-1432 [appeal from jurisdiction findings is not moot
where sustained findings have an adverse effect on custody or
visitation rights].)
      Because we cannot grant S.W. any effective relief by
reversing the portion of the dispositional order requiring him to
participate in services, we dismiss S.W.’s appeal as moot. (See In
re Anna S. (2010) 180 Cal.App.4th 1489, 1498 [“Our decision here
would not affect the outcome in a subsequent proceeding;
therefore we cannot grant effective relief. [Citation.]”].)




                                7
                         DISPOSITION

       With respect to N.M.’s appeal, the disposition order is
conditionally reversed with instructions to inquire into mother’s
potential Indian heritage and, if relevant information not
contained in previous notices sent in this case is discovered, send
out new notices to the relevant tribes in accordance with ICWA
and California law. The Department shall thereafter inform the
juvenile court of its findings and actions, and the court shall hold
a hearing to determine whether the ICWA inquiry and notice
requirements have been satisfied and whether E.M. is an Indian
child. If the juvenile court finds she is an Indian child, it shall
proceed in conformity with ICWA and related California law. If
the court finds she is not an Indian child, the court’s December 4,
2020 order shall be reinstated. The matter is remanded to the
juvenile court for compliance with the inquiry and notice
provisions of ICWA and related California law as directed herein.
       With respect to S.W., his appeal is dismissed as moot.
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



      CURREY, J.

      We concur:



      WILLHITE, Acting P.J.



      COLLINS, J.




                                 8